Exhibit 10.1



EXECUTIVE EMPLOYMENT AGREEMENT



THIS AGREEMENT

is made and entered into this the 9th day of March, 2007, by and between
TRIMERIS, INC., a Delaware corporation (the "Company"), and DANI P. BOLOGNESI
("Executive").





W I T N E S S E T H:



WHEREAS,

Executive and the Company deem it to be in their respective best interests to
enter into an agreement providing for the Company's continuing employment of
Executive pursuant to the terms herein stated;





NOW, THEREFORE,

in consideration of the premises and the mutual promises and agreements
contained herein, it is hereby agreed as follows:





1. Effective Date. Executive's employment under this Agreement shall be
effective as of the 9th day of March, 2007, which date shall be referred to
herein as the "Effective Date." The parties agree that this Agreement fully
replaces the prior employment agreements covering Executive.



2. Position and Duties.



(a) This Agreement reflects the Company's promotion of Executive to the position
of Chief Executive Officer, effective as of November 14, 2006, and his
continuing service as Chief Scientific Officer and Vice Chairman, in which
positions he shall serve for the "Term of Employment" (as herein defined below).
In this capacity, Executive shall devote his full business time, efforts and
attention to the performance of his duties, subject to (b) below. Executive
shall have the duties, responsibilities and authority customarily incident to
such offices and positions and to such other services commensurate with such
positions as may be agreed to by Executive and the Board of Directors of the
Company (the "Board"), which may include services as a director or executive
officer for one or more subsidiaries or affiliates of the Company. The Company
intends that Executive shall continue to be a member of the Board. Executive
shall in his capacity as an employee and officer of the Company be responsible
to and obey the reasonable and lawful directives of the Board consistent with
this Agreement and shall report directly to the Board.



(b) Executive shall devote his full time and attention to such duties, except
for sick leave, reasonable vacations, and excused leaves of absences as more
particularly provided herein, provided that so long as this does not interfere
to any substantial extent with Executive's duties, Executive may manage his
personal investments, be involved in charitable and professional activities and,
with the consent of the Board, serve on for profit boards and advisory
committees (which consent has been granted for continued service as a member of
the board of directors for the entity on whose board Executive serves on the
Effective Date), provided that nothing in this Section 2(b) shall override
Executive's obligations in Section 7 hereof.



3. Compensation.



(a) Base Salary. The Company shall pay to Executive during the Term of
Employment a rate of not less than Four Hundred Ninety Thousand dollars
($490,000) per year, and agrees that such salary shall be reviewed at least
annually, beginning with a review in February 2007. Such salary shall be subject
to discretionary annual increases as determined by the Compensation Committee of
the Board of Directors. Such salary shall be payable monthly and in accordance
with the Company's normal payroll procedures. (Executive's annual salary, as set
forth above or as it may be increased from time to time as set forth herein,
shall be referred to hereinafter as "Base Salary"). As of the first paydate
following execution of this Agreement, the Company shall pay Executive an
additional amount to reflect the difference between the foregoing salary and his
rate of salary between November 14, 2006 and the Effective Date. At no time
during the Term of Employment shall Executive's Base Salary be decreased from
the amount of Base Salary then in effect.



(b) Performance Bonus. In addition to the compensation otherwise payable to
Executive pursuant to this Agreement, Executive shall be eligible to receive an
annual bonus ("Bonus"). The anticipated Bonus (the "Target Bonus") will equal
fifty percent (50%) of Executive's Base Salary, provided that no Bonus is due if
performance is below a specified minimum level of achievement and that the range
for Bonuses after such minimum will be from fifty percent (50%) to one hundred
and fifty percent (150%) of the Target Bonus pursuant to performance criteria
developed by the Board, which shall be established by the Company for its senior
executive officers and which shall provide for bonus compensation to be payable
based upon the financial and other performance of the Company and Executive.



(c) Restricted Common Stock. The Compensation Committee has agreed to award the
Executive fifty thousand shares of restricted common stock of the Company (the
"Restricted Shares"), contingent on Executive's executing this Agreement, with
the date of grant as soon as practicable after the Effective Date. The
Restricted Shares will be subject to the terms and conditions of the Trimeris,
Inc. Amended and Restated Stock Incentive Plan (the "Stock Incentive Plan") and
the provisions of a Restricted Stock Agreement reflecting the grant. The
Restricted Shares will be unvested and forfeitable until the third anniversary
of their date of grant, as of which future date, assuming continued employment
to that point, the shares will fully vest and be nonforfeitable. Vesting will
fully accelerate immediately prior to (and subject to) or in connection with the
completion of a Change in Control. If Executive's employment ends for any reason
while any shares are unvested under these provisions (and do not vest under the
preceding sentence), those unvested shares will be immediately forfeited, unless
the Compensation Committee provides otherwise.



For purposes of this Agreement a "Change in Control" shall mean an event as a
result of which: (I) any "person" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")),
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act, except that a person shall be deemed to have "beneficial
ownership" of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company; (II) the Company consolidates with, or merges with or into
another corporation or sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person, or any
corporation consolidates with, or merges with or into, the Company, in any such
event pursuant to a transaction in which the outstanding voting stock of the
Company is changed into or exchanged for cash, securities or other property,
other than any such transaction where (A) the outstanding voting stock of the
Company is changed into or exchanged for (x) voting stock of the surviving or
transferee corporation or (y) cash, securities (whether or not including voting
stock) or other property, and (B) the holders of the voting stock of the Company
immediately prior to such transaction own, directly or indirectly, not less than
50% of the voting power of the voting stock of the surviving corporation
immediately after such transaction; or (III) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of the Company (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of 66-2/3% of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of the Company then in office; or (IV) the Company is
liquidated or dissolved or adopts a plan of liquidation, provided, however, that
a Change in Control shall not include any going private or leveraged buy-out
transaction which is sponsored by Executive or in which Executive acquires an
equity interest materially in excess of his equity interest in the Company
immediately prior to such transaction (each of the events described in (I),
(II), (III) or (IV) above, except as provided otherwise by the preceding clause
being referred to herein as a "Change in Control").



4. Benefits During the Term of Employment.



(a) Executive shall be eligible to participate in any life, health and long-term
disability insurance programs, pension and retirement programs, stock option and
other incentive compensation programs, and other fringe benefit programs made
available to senior executive employees of the Company from time to time
(subject, in the case of life, health and long-term disability insurance
programs, to his qualifying under the terms of the insurance coverage), at a
level commensurate with his position, and Executive shall be entitled to receive
such other fringe benefits as may be granted to him from time to time by the
Company's Board of Directors. The Company shall maintain and shall require any
successor to maintain health coverage that covers Executive while employed and
after ceasing to be employed (other than on a termination for Cause), converting
after employment ends to supplementary coverage with respect to Medicare or
other comparable program or any other coverage provided by a subsequent employer
or business relationship. Executive shall be provided with financial planning
and tax preparation to an annual maximum of $10,000 (including within such limit
a gross-up for any taxes he may incur on the payment for such services), with
respect to any year or partial year of employment (such that the Company will,
for example, pay for or towards the completion of the income tax returns that
pertain to periods of employment even if the year of employment is not completed
or the return is due after employment ends).



(b) Executive shall be allowed five (5) weeks of vacation with pay and leaves of
absence with pay on the same basis as other senior executive employees of the
Company.



(c) The Company shall reimburse Executive for reasonable business expenses
incurred in performing Executive's duties and promoting the business of the
Company, including, but not limited to, reasonable entertainment expenses,
travel and lodging expenses, following presentation of documentation in
accordance with the Company's business expense reimbursement policies.



(d) Retention Incentive Payment. If Executive remains employed on the second
anniversary of the Effective Date and his employment ends thereafter for any
reason other than Cause, the Company shall pay him a lump sum payment, as soon
after his employment ends as is practicable, in an amount equal to the then
current Target Bonus, as defined in this Agreement and two times the Executive's
Base Salary, with the bonus and salary measured as of the second anniversary.
Executive shall not be entitled to this payment if his employment ends, for any
reason, before the second anniversary of the Effective Date.



5. Term; Termination of Employment.



As used herein, the phrase "Term of Employment" shall mean the period ending on
March 9, 2010 (the "Expiration Date"); provided, however, that as of (i) the
Expiration Date and (ii) if applicable, the end of any Renewal Period (as
defined below), the Term of Employment shall automatically be extended for a two
(2) year period (each a "Renewal Period") unless either the Company or Executive
provides sixty (60) days' prior written notice to the contrary. A notice of
nonrenewal by the Company shall be treated as a termination without Cause by the
Company as of the end of the then Term of Employment or such earlier date as
elected by the Executive. Notwithstanding the foregoing, the Term of Employment
shall expire on the first to occur of the following:



(a) Termination by the Company.



(i) Notwithstanding anything to the contrary in this Agreement, whether express
or implied, the Company may, at any time, terminate Executive's employment for
any or no reason by giving Executive written notice of the effective date of
termination. Nothing in this section prevents the Company from removing
Executive from service during the period, if any, between notice and
effectiveness. To the extent that the Company provides less than sixty days'
notice of a termination without Cause, the Company will promptly pay an amount
equal to the Base Salary for the period between the effective date of the notice
and the sixtieth (60th) day (the "Full Notice Date") after the date notice is
provided.



(ii) "Cause" shall mean:



(I) fraud, misappropriation, embezzlement, or other act of material misconduct
against the Company or any of its affiliates;



(II) substantial and willful failure to perform specific and lawful written
directives of the Board;



(III) willful and knowing violation of any rules or regulations of any
governmental or regulatory body that is materially injurious to the financial
condition of the Company;



(IV) conviction of or plea of guilty or nolo contendere to a felony; or



(V) a material breach of the terms and conditions of this Agreement.



provided

, however, that with regard to subclauses (II) and (V) above, Executive may not
be terminated for Cause unless and until the Board has given him reasonable
written notice of their intended actions and specifically describing the alleged
events, activities or omissions giving rise thereto and with respect to those
events, activities or omissions for which a cure is possible, thirty (30) days
to cure such breach; and provided further, however, that for purposes of
determining whether any such Cause is present, no act or failure to act by
Executive shall be considered "willful" if done or omitted to be done by
Executive in good faith and in the reasonable belief that such act or omission
was in the best interest of the Company and/or required by applicable law.





(iii) "Disability" shall mean that as a result of Executive's incapacity due to
physical or mental illness (as determined in good faith by a physician
acceptable to the Company and Executive), Executive shall have been absent from
the full-time performance of his duties with the Company for 120 consecutive
days during any twelve (12) month period or if a physician acceptable to the
Company and Executive advises the Company that it is likely that Executive will
be unable to return to the full-time performance of his duties for 120
consecutive days during the succeeding twelve (12) month period.



(b) Termination by Executive.



(i) Notwithstanding anything to the contrary in this Agreement, whether express
or implied, the Executive may terminate his employment with the Company at any
time with or without Good Reason upon at least 30 days' advance written notice
of his intention to terminate his employment hereunder.



(ii) "Good Reason" shall mean the occurrence of any of the following events,
unless such event is fully corrected within thirty (30) days following written
notification by Executive to the Company that he intends to terminate his
employment hereunder for one of the reasons set forth below:



(I) a material breach by the Company of any provision of the Employment
Agreement including, but not limited to, the assignment to Executive of any
duties inconsistent with Executive's position as Chief Executive Officer and
Chief Scientific Officer in the Company or the Company's removal of Executive as
Chief Executive Officer;



(II) a material adverse alteration in the nature or status of Executive's
responsibilities (or, within twelve (12) months following a Change in Control,
any adverse alteration in the nature or status of Executive's responsibilities);



(III) the Company's requiring the Executive to be based anywhere other than the
metropolitan area where he currently works and resides;



(IV) the Company's failure to obtain an assumption of this Agreement by any
successor to substantially all of the business, assets, or ownership of the
Company;



(V) if the Company becomes a division or subsidiary of another entity after a
Change in Control, the failure to utilize Executive as Chief Executive Officer
and Chief Scientific Officer or equivalent position of the parent company or the
failure, if within the control of the board of directors of the parent company,
to appoint or nominate Executive to be a member of the board of directors of
such parent, or, if within that board's or a majority shareholder's control, to
elect or appoint him to such position (other, in any case, as a result of his
resigning or choosing not to stand for election); or



(VI) a reduction in Executive's then current Base Salary or his Target Bonus,



(VII) any attempted elimination of the medical coverage set forth in Section
4(a) hereof, or,



(VIII) after a Change in Control, the termination or reduction in any material,
non-medical employee benefit enjoyed by him (unless in connection with a
reduction in such benefits generally applicable to senior executives of the
Company).

Executive's right to terminate his employment for Good Reason must be exercised
within ninety (90) days after he has knowledge that the Good Reason event has
occurred.



6. Salary and Benefits Upon Termination.



(a) Accrued Amounts and Rights. In the event of termination of employment,
Executive shall receive all regular Base Salary due up to the date of
termination, any accrued but unused vacation (if and to the extent consistent
with the Company's policies), any incurred but unreimbursed business expenses,
and if it has not previously been paid to Executive, Executive shall be paid any
Bonus due to Executive for any fiscal year ending prior to the effective date of
such termination, any rights under any benefit or equity plan, program or
practice and his rights to indemnification and directors and officers liability
insurance (the "Accrued Amounts and Rights"). For purposes of this Section 6,
"Base Salary" shall mean Executive's regular rate of pay at the time of
termination and shall not include bonus or incentive plans, overtime pay,
relocation allowances or the value of any other benefits for which Executive may
be eligible and shall be before any deferrals. If such termination is as a
result of death, Disability, termination without Cause or termination for Good
Reason, Executive shall be entitled to a pro rata Bonus for the year of
termination based on actual results for the year with respect to the Company
performance factors and on the contribution he made with respect to his
individual performance factors during the portion of the year during which
Executive was employed, payable when bonuses to other senior executives are
paid. No bonus shall be paid for any service after the date employment ends.
Executive's stock options and restricted stock shall become partially vested on
the date employment ends (together with any further vesting that would have
occurred if employment had ended on the Full Notice Date), if and to the extent
provided in the terms of their applicable grant agreements or as otherwise
permitted by the Company, any remaining unvested stock options and restricted
stock shall then immediately expire and be forfeited, and all of his then vested
stock options shall be exercisable in accordance with the terms of the
applicable grant agreements. Nothing in this Severance Agreement shall be
construed as giving Executive any additional rights relating to Options other
than those described in the Employment Agreement or the respective grants.
Executive's right to severance benefits, if any, shall be governed by the terms
of this Agreement.



Section 6 provides the sole and exclusive agreement concerning severance
benefits for Executive in the event of a termination and replaces any and all
prior plans, policies and practices relating to severance pay that may exist now
or may have existed in the past.



(b) Further Effect of Termination on Board and Officer Positions. If Executive's
employment ends for any reason, Executive agrees that he will cease immediately
to hold any and all officer or director positions he then has with the Company
or any subsidiary, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice without regard to whether his employment has ended), except to the extent
that Executive reasonably and in good faith determines that ceasing to serve as
a director would breach his fiduciary duties to the Company. Executive hereby
irrevocably appoints the Company to be his attorney to execute any documents and
do anything in his name to effect his ceasing to serve as a director and officer
of the Company and any subsidiary, should he fail to resign following a request
from the Company to do so. A written notification signed by a director or duly
authorized officer of the Company that any instrument, document or act falls
within the authority conferred by this clause will be conclusive evidence that
it does so.



(c) Responsibility for Benefits. The Company will pay the entire cost of all
benefits provided under Sections 6(a) and 6(d)(i) of this Agreement, solely from
its general assets. The benefits made available by those provisions are
"unfunded."



(d) Payment of Benefits



(i) In the event Executive's employment is terminated by the Company other than
for Cause, Disability, or death or the Executive terminates employment for Good
Reason, Executive shall receive the following severance benefits upon his
satisfaction of the condition in subsection (e) hereof and subject to subsection
(g) hereof: an amount equal to the then current Target Bonus and two times the
Executive's Base Salary, with that amount paid over a period of two (2) years
commencing on the effective date of termination, (the "Two-year Salary
Continuation Period"), as if Executive were still employed during the Two-year
Salary Continuation Period and such additional benefits as described in clause
(ii) of this Section as set forth below. Severance amounts due under this
Section 6(d), if any, shall be reduced by any payments then payable or
previously received under Section 4(d).



(ii) In the event Executive's employment is terminated as described in
subsection (d)(i) above or by Disability or resignation other than for Good
Reason, the Executive and his spouse and dependents shall be entitled to
continue to be covered by the Company's group medical plan as described in
Section 4(a) hereof. During such coverage (but not beyond the Two-Year Salary
Continuation Period), the Company will pay directly the portion of the premiums
it paid for him while employed. The parties anticipate that the direct payment
of premiums will not be taxable to the Executive, but, if the Internal Revenue
Service prevails in a position to the contrary, the Company will pay any income
taxes applicable to the payment of the premiums and the payments pursuant to
this sentence (but not interest and penalties due from Executive); provided
that, to the extent necessary to avoid the imposition of any accelerated or
additional tax to the Executive under Section 409A, such payments of income
taxes shall be delayed until the day that is six months plus one day after the
date Executive's employment (or other service providing role, where applicable)
ends (the "New Payment Date") and the aggregate of any such payments that
otherwise would have been paid to Executive during the period between the
Separation Date and the New Payment Date shall be paid to the Executive in a
lump sum on such New Payment Date.



(e) Conditions to Receipt of Benefits. Upon the occurrence of an event described
in Section 6(d) above, Executive will be eligible for severance benefits
hereunder only if Executive executes and delivers to the Company a Settlement
Agreement and Release of the Company in a form prepared by the Company, which
will include a general release of known and unknown claims, a return of Company
Property, nondisparagement and a requirement to cooperate regarding any future
litigation.



(f) Termination Events Not Covered. Notwithstanding anything to the contrary
contained herein, the Company shall not pay Executive severance benefits under
this Agreement if:



(i) Executive dies during the term of his employment;



(ii) Executive's employment is terminated for Cause or Disability, as defined
herein;



(iii) Executive terminates his employment with Company (including through a
notice of nonrenewal) for a reason other than Good Reason as defined herein; or



(iv) Executive revokes his agreement to release the Company from any and all
claims related to his employment pursuant to the Settlement Agreement and
Release executed in satisfaction of Section 6(e) hereof.



(g) How Severance Benefits Are Paid. The Company will pay severance benefits in
installments through the Company's regular payroll procedures in effect at the
time of termination of employment; provided, however, the Company shall have the
discretion to pay all severance benefits in a lump sum payment within ten (10)
days after the expiration of the revocation period set forth in the Settlement
Agreement and Release and shall be required to pay in a lump sum (after such ten
(10) day period) if the termination is after, or in connection with, a Change in
Control. Executive's severance benefits shall be subject to mandatory
withholding, including federal, state and local income taxes, as well as FICA
and withholding for applicable insurance premiums. Executive acknowledges and
agrees that the Company may revise the timing of payments in this Section 6 to
the extent necessary to comply with Section 409A of the Internal Revenue Code
(the "Code") (although the parties agree that the provisions of this Agreement
are not intended to provide deferred compensation subject to such section). In
accordance with Section 409A of the Internal Revenue Code of 1986, as amended)
any payments that are in the nature of "deferred compensation" will be delayed
until the New Payment Date. The aggregate of any payments that otherwise would
have been paid to Executive during the period between the termination date and
the New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, the payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid ratably without delay
over the remaining months in the severance period in accordance with the
Company's regular payroll practices.



7. Confidential Information, Non-Solicitation and Non-Competition.



(a) Executive acknowledges and agrees that:

(i) As a result of his employment with the Company, Executive has been and will
continue to become knowledgeable of and familiar with the Company's Confidential
Information (as defined below), including know-how related to the Company's
services, plus the special requirements or preferences of the Company's
research, development, marketing, licensing agreements or arrangements and
investor relations, so that he would have a competitive advantage against the
Company following termination of his employment with the Company absent the
protection afforded by the restrictive covenants in this Section 6 of the
Executive Employment Agreement (the "Restrictive Covenants");

(ii) The time, territory and scope of the Restrictive Covenants are reasonable
and necessary for protection of the Company's legitimate business interests;

(iii) Executive has received sufficient and valuable consideration in exchange
for his agreement to the Restrictive Covenants, including but not limited to his
salary and benefits under the Executive Employment Agreement, the possibility of
salary continuation under the Severance Agreement and any other consideration
provided to him under this Agreement;

(iv) Executive agrees that the non-compete covenant of Section 7(c) will not
impose undue hardship on Executive or prevent Executive from being able to earn
an adequate living following termination of this Agreement;

(v) while the Company employs Executive, he agrees that he will not, without the
Board's prior written consent, directly or indirectly, provide services to any
other person or organization (except as provided in Section 2(b) hereof). (This
prohibition excludes any work performed at the Company's direction.) Executive
represents to the Company that he is not subject to any agreement, commitment,
or policy of any third party that would prevent him from entering into or
performing his duties under this Agreement, and he agrees that he will not enter
into any agreement or commitment that would prevent or hinder his performance of
duties and obligations under this Agreement, provided that this Section 7(a)(v)
shall not limit Executive's accepting future employment while employed
hereunder, provided he promptly notifies the Company of such acceptance,

(vi) the parties agree that the Company may request an arbitrator or court to
take into account as part of an equitable or other remedy an extension of the
time period of protection provided by the Restrictive Covenants for any period
of time during which Executive is in violation of such covenants and any period
of time required for litigation to enforce such covenants and Executive may
oppose any such request, and

(vi) Executive has read and reviewed the Restrictive Covenants before agreeing
to the terms of this Agreement



(b) During the Term of Employment and at all times thereafter, Executive shall
not, except as he deems necessary or desirable in good faith discretion to
perform his duties hereunder or as required by applicable law, disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company. "Confidential Information" shall mean information about
the Company, its subsidiaries and affiliates, and their respective clients and
customers that is not available to the general public or generally known in the
industry and that was learned by Executive in the course of his employment by
the Company, including (without limitation) (i) any proprietary knowledge, trade
secrets, ideas, processes, formulas, cell lines, sequences, developments,
designs, assays and techniques, data, formulae, and client and customer lists
and all papers, resumes, records (including computer records), (ii) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers (iii) information regarding the skills and
compensation of other employees of Company and (iv) the documents containing
such Confidential Information. Executive's rolodex and similar address books
shall not be deemed Confidential Information if and to the extent they contain
only the names and contact information he has personally used while employed (or
acquired prior to employment hereunder) and no other information that would
otherwise be Confidential Information. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company, and that such information gives the Company a competitive
advantage. Upon the termination of employment for any reason whatsoever,
Executive shall promptly deliver to the Company all documents, slides, computer
tapes and disks (and all copies thereof) containing any Confidential
Information.



(c) During the Term of Employment and for the one (1) year thereafter, Executive
shall not, directly or indirectly in any manner or capacity (e.g., as an
advisor, principal, agent, partner, officer, director, shareholder, employee,
member of any association or otherwise) engage in, work for, consult, provide
advice or assistance or otherwise participate in any activity with respect to a
Competing Business, as defined below and except as provided below, provided,
however, that the "beneficial ownership" by Executive, either individually or as
a member of a "group," as such terms are used in Rule 13d of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended, (the
"Exchange Act") of not more than five percent (5%) of the voting stock of any
publicly held corporation shall not be a violation of this Agreement. Executive
agrees that the market area for the Company is worldwide and that, by the nature
of the business, it operates globally. Executive also expressly agrees that the
Company will or would suffer irreparable injury if Executive were to compete
with the Company or any subsidiary or affiliate of the Company in violation of
this Agreement.



"Competing Business" is defined as the business of the discovery, development,
testing, manufacturing, and/or marketing therapeutic components for the
treatment of human viral diseases based on a viral fusion protein target and any
other business in which the Company may engage or propose to engage during the
term of this Agreement, with the proposed businesses being documented by Board
minutes or written Company business plans during the Term of Employment.



(d) During the Term of Employment and for one (1) year thereafter, Executive
shall not, directly or indirectly, influence or attempt to influence customers
or suppliers of the Company or any of its subsidiaries or affiliates, to divert
their business to any Competing Business for which subsection (c) would prevent
his employment.



(e) Executive recognizes that he will possess confidential information about
other employees of the Company relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
customers of the Company. Executive recognizes that the information he will
possess about these other employees is not generally known, is of substantial
value to the Company in developing its business and in securing and retaining
customers, and will be acquired by him because of his business position with the
Company. Executive agrees that, during the Term of Employment (except in the
good faith performance of his duties), and for a period of one (1) year
thereafter, he will not, directly or indirectly, solicit or recruit any employee
of the Company for the purpose of being employed by him or by any competitor of
the Company on whose behalf he is acting as an agent, representative or employee
(provided that, after he ceases to be employed by the Company, he may serve as a
reference so long as he is not affiliated with the company receiving the
reference) and that he will not at any time convey any such confidential
information or trade secrets about other employees of the Company to any other
person.



(f) Executive agrees and understands that Company has received, and in the
future will receive, from third parties confidential or proprietary information
("Third Party Information") subject to a duty on Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of Executive's employment and thereafter, Executive
will hold Third Party Information in the strictest of confidence and will not
disclose (to anyone other than Company personnel who Executive in good faith
determines need to know such information in connection with their work for
Company), or use, except in connection with his duties for Company, Third Party
Information unless required by legal process.



(g) Inventions



(i) Assignment. Executive hereby assigns to Company all his right, title and
interest in and to any and all Inventions (and all patent rights, copyright,
trade secret rights and all other rights throughout the world in connection
therewith, whether or not patentable or registerable under copyright, trademark
or similar statutes), together with all goodwill associated therewith, (all of
the foregoing being hereinafter referred to collectively as "Proprietary
Rights"), made, conceived, reduced to practice or learned by Executive, either
alone or jointly with others, during his period of employment with Company.
Inventions assigned under this Section 7 are hereinafter referred to as "Company
Inventions". Executive agrees to reasonably assist Company in every reasonably
necessary way (but at Company's expense) to obtain or enforce any patents,
copyrights or any proprietary rights relating to Company Inventions and to
execute all documents and applications necessary to vest in Company's full legal
title to such Company Inventions, and Executive agrees to continue this
assistance after the termination of his employment with Company. Furthermore,
Executive hereby designates and appoints Company and its officers and agents as
his agents and attorneys-in-fact to execute and file any certificates,
applications or documents and to do all other lawful acts reasonably necessary
in the opinion of Company to protect Company's rights in Company Inventions.
Executive expressly acknowledges that the foregoing power of attorney is coupled
with an interest and is therefore irrevocable and will survive Executive's
termination of employment, death or incompetency.



(ii) Government. Executive also will assign to or as directed by Company all his
right, title and interest in and to any and all Inventions, full title to which
may be required to be in the United States by a contract between Company and the
United States or any of its agencies.



(iii) Independent Inventions. Notwithstanding anything in this Agreement to the
contrary, Executive's obligation to assign or offer to assign Executive's rights
in an Invention to Company will not extend or apply to an Invention that
Executive has developed entirely on Executive's own time without using Company's
equipment, supplies, facilities or trade secret information unless such
Invention: (a) relates to Company's business or actual demonstrably anticipated
research or development or (b) results from any work performed by Executive for
Company. Executive will bear the burden of proof in establishing that the
Invention qualifies for exclusion under this Section 7(g)(iii).



(iv) Assignment of Company Inventions. Executive will reasonably assist Company
in every proper way to obtain and from time to time enforce United States and
foreign Proprietary Rights related to Company Inventions in any and all
countries. Executive's obligation to reasonably assist Company with respect to
Proprietary Rights relating to such Company Inventions will continue beyond the
termination of Executive's employment, but Company will compensate Executive at
a reasonable rate after Executive's termination for the time actually spent by
executive at Company's request on such assistance.



Executive hereby waives and quitclaims to Company all claims, of any nature
whatsoever, which Executive may or may hereafter have for infringement,
including past infringements, of any Proprietary Rights assigned hereunder to
Company.



(v) Obligation to Keep Company Informed. During the period of Executive's
employment, Executive will promptly disclose to Company fully and in writing,
and will hold in trust for the sole right and benefit of Company, any and all
Inventions. In addition, after termination of Executive's employment, Executive
will disclose any filing of any patent applications by him or on his behalf
within a year after termination of such employment.



(vi) Prior Inventions. Inventions, if any, patented or unpatented, which
Executive made prior to Executive's commencement of employment with Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
Executive has set forth on the attached Exhibit A, a complete list of all
Inventions that Executive has, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of or during Executive's employment with
Company, that Executive considers to be Executive's property or the property of
the third parties, and Executive wishes to have excluded from the scope of this
Agreement. If disclosure of any such Invention on Exhibit A would cause
Executive to violate any prior confidentiality agreement with another party,
Executive understands that he is not to list such Inventions in Exhibit A but
that Executive is to inform Company in writing that all such Inventions have not
been listed for that reason.



If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 7 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.



8. Return of Company Documents. In the event Executive leaves the employment of
Company for whatever reason, Executive agrees to deliver to Company any and all
laboratory notebooks, drawings, notes, memoranda, specifications, devices,
software, databases, formulas, molecules, cells and documents, together with all
copies thereof, and any other material containing or disclosing any Company
Inventions, Third Party Information or Confidential Information of Company.
Executive further agrees that any property situated on Company's premises and
owned by Company including disks and other storage media, filing cabinets or
other work areas, is subject to inspection by Company personnel at any time,
with or without notice, for the purpose of protecting Company's rights and
interests in its intellectual property.



9. Taxes. All payments to be made to Executive under this Agreement will be
subject to any applicable withholding of federal, state and local income and
employment taxes.



10. Miscellaneous. This Agreement shall also be subject to the following
miscellaneous considerations:



(a) Executive and the Company each represent and warrant to the other that he or
it has the authorization, power and right to deliver, execute, and fully perform
his or its obligations under this Agreement in accordance with its terms.



(b) This Agreement (including the attached Exhibits) contains a complete
statement of all the arrangements between the parties with respect to
Executive's employment by the Company. This Agreement supersedes all prior and
existing negotiations and agreements between the parties concerning Executive's
employment and Executive's employment agreement dated as of August 9, 2005 as
amended formally and informally to date. This Agreement can only be changed or
modified pursuant to a written instrument duly executed by each of the parties
hereto.



(c) If any provision of this Agreement or any portion thereof is declared
invalid, illegal, or incapable of being enforced by any court of competent
jurisdiction, the remainder of such provisions and all of the remaining
provisions of this Agreement shall continue in full force and effect.



(d) This Agreement shall be governed by and construed in accordance with the
internal, domestic laws of the State of North Carolina.



(e) The Company may assign this Agreement to any parent of the Company that owns
all of the stock of the Company. The Company may only assign this Agreement to a
successor (whether by merger, consolidation, purchase or otherwise) of all or
substantially all of the stock, assets or business of the Company and this
Agreement shall be binding upon and inure to the benefit of such successors and
assigns, provided that such successor promptly delivers to Executive a written
assumption of the obligations hereunder. Except as expressly provided herein,
Executive may not sell, transfer, assign, or pledge any of his rights or
interests pursuant to this Agreement, provided that any amounts due hereunder
shall, upon Executive's death, be paid to his estate unless Executive has
designated a beneficiary therefor in accordance with any applicable plan.



(f) Any rights of Executive hereunder shall be in addition to any rights
Executive may otherwise have under benefit plans of the Company to which he is a
party or in which he is a participant, including, but not limited to, any
Company-sponsored employee benefit plans. Provisions of this Agreement shall not
in any way abrogate Executive's rights under such other plans.



(g) For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally or by overnight service or delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the Company at its executive office or
the Executive at the address on the records of the Company; provided that all
notices to the Company shall be directed to the attention of the Chairman of the
Board of Directors with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.



(h) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.



(i) Failure to insist upon strict compliance with any of the terms, covenants,
or conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.



(j) This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.



(k) Executive acknowledges that no representation, promise or inducement has
been made other than as set forth in the Agreement, and that he does not enter
into this Agreement in reliance upon any representation, promise or inducement
not set forth herein. The Agreement supersedes all prior negotiations and
understandings of any kind with respect to the subject matter and contains all
of the terms and provisions of the agreement between Executive and the Company
with respect to the subject matter hereof. Any representation, promise or
condition, whether written or oral, not specifically incorporated herein, shall
be of no binding effect.



11. Legal and Equitable Remedies. Because the Executive's services are personal
and unique, and because the Executive will have access to and become acquainted
with Proprietary Rights, Company Inventions and Confidential Information of
Company, Company will have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief in any
court of competent jurisdiction, without prejudice to any other rights and
remedies that Company may have for a breach of this Agreement.



12. Survival of Provisions. The executory provisions of this Agreement will
survive the termination of this Agreement or the assignment of this Agreement by
Company to any successor in interest or other assignee. For this purpose,
executory provisions include but are not limited to the medical coverage
described in Section 4(a) (other than in the event of a termination for Cause).



13. Resolution of Disputes. Except as otherwise specifically provided in Section
11 above, any dispute or controversy arising under or in connection with this
Agreement and/or the Severance Agreement shall be settled exclusively by
arbitration administered by the American Arbitration Association and conducted
before one arbitrator in Raleigh, Wake County, North Carolina, all in accordance
with its Commercial Arbitration rules then in effect. The Company and Executive
hereby agree that the arbitrator will not have the authority to award punitive
damages, damages for emotional distress or any other damages that are not
contractual in nature. Judgment shall be final and binding upon the parties and
judgment may be entered on the arbitrator's award in any court having
jurisdiction; provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any violation or the continuation thereof, of the provisions of Section
7 of this Agreement, and Executive consents that such restraining order or
injunction may be granted without the necessity of the Company's posting any
bond except to the extent otherwise required by applicable law.



14. Legal Fees. Company shall pay the reasonable legal fees incurred in
connection with the negotiation of this Agreement, to a limit of $10,000. In the
event of any dispute in connection with this Agreement, including the Severance
Agreement, if the arbitrator or judge, as the case may be, determines that the
Executive has prevailed in such dispute, the Executive shall be awarded his
reasonable legal fees, disbursements and costs; provided that if the arbitrator
or judge determines that the Company has prevailed and that the dispute by the
Executive was frivolous or brought in bad faith, the Company shall instead be
awarded its reasonable legal fees, disbursements and costs.



15. Indemnification. The Executive shall be indemnified to the fullest extent
permitted by law with regard to actions or inactions taken as an officer or
director of the Company or any affiliate or as a fiduciary of any benefit plan.
The Executive shall be covered by directors and officers liability insurance
with regard to the foregoing to the highest extent of any other officer or
director both during his service to the Company and thereafter while any
liability may exist.



16. Excise Tax Gross Up. In the event that Executive would be subject to an
excise tax under Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), as a result of any transaction involving the Company or its stock,
Exhibit B shall apply.



Signatures on Page Following



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 

EXECUTIVE TRIMERIS, INC.



By: /s/ Dani P. Bolognesi

Name: Dani P. Bolognesi

By: /s/ Jeffrey M. Lipton

Name: Jeffrey M. Lipton

Title: Chairman of the Board

     

By: /s/ E. Gary Cook

Name: E. Gary Cook

Title: Chairman of the Compensation

Committee

   



 

EXHIBIT A

TO

EXECUTIVE EMPLOYMENT AGREEMENT



The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by Company that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
employment by Company and therefore should be excluded from the coverage of this
Agreement:



__X_ Additional sheets attached.



____ No pertinent inventions or improvements.



____ Due to confidentiality agreements with one or more prior employers, I
cannot disclose certain inventions that would otherwise be included on the
above-described list.



I propose to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality and that are not generally available to the public. These
materials and documents may be used in my employment pursuant to the express
written authorization of my former employer or such other person (a copy of
which is attached hereto). If no such authorization is in place, I will consult
with Company management to determine what steps should be taken to protect the
interests of all parties concerned.





___ Additional sheets attached.



__X__ No material.



 

EXECUTIVE:



 

/s/ Dani P. Bolognesi

Dani P. Bolognesi



Date: March 9, 2007



Attachment to Exhibit A

(Prior Inventions)

 

7037645, May 2, 2006 , Methods for identification of CDS8+ suppressor molecules,
Bolognesi, Dani P. - Durham, North Carolina, United States (US); Greenberg,
Michael L - Durham, North Carolina, United States (US); Lacey, Simon F - Azusa,
California, United States (US); Tomaras, Georgia D - Durham, North Carolina,
United States (US); Weinhold, Kent J. - Durham, North Carolina, United States
(US), 071349 (10), Duke University, Durham, North Carolina, United States (US),
United States company or corporation (02) 6586174, July 1, 2003 , Suppressor of
HIV-1 replication and transcription, Bolognesi, Dani P. - Durham, North
Carolina, United States (US); Chen, Chin-Ho - Durham, North Carolina, United
States (US); Greenberg, Michael - Durham, North Carolina, United States (US);
Weinhold, Kent - Durham, North Carolina, United States (US); Lacey, Simon F. -
Durham, North Carolina, United States (US), 450141 (09), Duke University,
Durham, North Carolina, United States (US), United States company or corporation
(02) 6528308, March 4, 2003 , Suppressor of HIV replication and transcription,
Bolognesi, Dani P. - Durham, North Carolina, United States (US); Greenberg,
Michael L. - Durham, North Carolina, United States (US); Lacey, Simon F. -
Azusa, California, United States (US); Tomaras, Georgia D. - Durham, North
Carolina, United States (US); Weinhold, Kent J. - Durham, North Carolina, United
States (US), 527320 (09), August 8, 2000 - ASSIGNMENT OF ASSIGNORS INTEREST (SEE
DOCUMENT FOR DETAILS)., DUKE UNIVERSITY BOX 90083 230 NORTH BUILDING, RESEARCH
DRIVEDURHAM, NORTH CAROLINA, 27708, Reel and Frame Number: 011125/0217, Duke
University, Durham, North Carolina, United States (US), United States company or
corporation (02) 6290963, September 18, 2001 , Anti-HIV compositions containing
native and recombinant peptides, Fischinger, Peter J. - Baltimore, Maryland,
United States (US); Wong-Stall, Flossie - Rockville, Maryland, United States
(US); Gallo, Robert C. - Bethesda, Maryland, United States (US); Matthews,
Thomas J. - Durham, North Carolina, United States (US); Bolognesi, Dani P. -
Durham, North Carolina, United States (US); Robey, Gerard W. - Third Lake,
Illinois, United States (US); Krohn, Kai - Tampere, Finland (FI); Ranki,
Annamarie - Tampere, Finland (FI), 314664 (07), October 4, 1993 - ASSIGNMENT OF
ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS)., UNITED STATES OF AMERICA, THE,
AS REPRESENTED BY THE SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES
NATIONAL INSTITUTES OF HEALTH OFFICE OF TECHNOLOGY TRANSFER SOLAR BUILDING 6011
EXECUTIVE BOULEVARD, SUITE 325ROCKVILLE, MARYLAND, 20852, Reel and Frame Number:
006726/0482, The United States of America as represented by the Secretary of the
Department of Health and Human S, Washington, District of Columbia, United
States (US), United States government (06) 5861490, January 19, 1999 ,
Suppressor of HIV replication and transcription, Bolognesi, Dani P. - Durham,
North Carolina, United States (US); Chen, Chin-Ho - Durham, North Carolina,
United States (US); Greenberg, Michael - Durham, North Carolina, United States
(US); Weinhold, Kent - Durham, North Carolina, United States (US); Lacey, Simon
F. - Durham, North Carolina, United States (US), 471430 (08), December 6, 1995 -
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS)., DUKE UNIVERSITY
MEDICAL CENTERDURHAM, NORTH CAROLINA, Reel and Frame Number: 007739/0342, Duke
University Medical Center, Durham, North Carolina, United States (US), United
States company or corporation (02) 5814519, September 29, 1998 , Supressor of
HIV-1 replication and transcription, Bolognesi, Dani P. - Durham, North
Carolina, United States (US); Chen, Chin-Ho - Durham, North Carolina, United
States (US); Greenberg, Michael - Durham, North Carolina, United States (US);
Weinhold, Kent - Durham, North Carolina, United States (US); Lacey, Simon F. -
Durham, North Carolina, United States (US), 488527 (08), Duke University Mdeical
Center, Durham, North Carolina, United States (US), United States company or
corporation (02) 5627023, May 6, 1997 , Suppressor of HIV replication and
transcription, Bolognesi, Dani P. - Durham, North Carolina, United States (US);
Chen, Chin-Ho - Chapel Hill, North Carolina, United States (US); Greenberg,
Michael L. - Durham, North Carolina, United States (US); Weinhold, Kent -
Durham, North Carolina, United States (US), 038387 (08), June 29, 1993 -
ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS)., DUKE UNIVERSITY
ERWIN ROADDURHAM, NORTH CAROLINA, 27706, Reel and Frame Number: 006595/0604,
Duke University, Durham, North Carolina, United States (US), United States
company or corporation (02)

 

EXHIBIT B

TO

EXECUTIVE EMPLOYMENT AGREEMENT



EXCISE TAX GROSS UP



(a) In the event that the Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the "nature of
compensation" (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the "Company
Payments"), and such Company Payments will be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive at the time specified in subsection (d) below (x) an additional amount
(the "Gross-Up Payment") such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Company Payments and any U.S. federal,
state, and for local income or payroll tax upon the Gross-up Payment provided
for by this paragraph (a), but before deduction for any U.S. federal, state, and
local income or payroll tax on the Company Payments, shall be equal to the
Company Payments and (y) an amount equal to the product of any deductions
disallowed for federal, state or local income tax purposes because of the
inclusion of the Gross-Up Payment in the Executive's adjusted gross income
multiplied by the highest applicable marginal rate of federal, state or local
income taxation, respectively, for the calendar year in which the Gross-Up
Payment is to be made.

Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that if the Company Payments (other than
that portion valued under Treasury Regulation Section 1.280G, Q&A 24(c)) (the
"Cash Payments") are reduced by the amount necessary such that the receipt of
the Company Payments would not give rise to any Excise Tax (the "Reduced
Payment") and the Reduced Payment would not be less than 95% of the Cash
Payment, then no Gross-Up Payment shall be made to the Executive and the Cash
Payments, in the aggregate, shall be reduced to the Reduced Payments. If the
Reduced Payments is to be effective, payments shall be reduced in the following
order (1) acceleration of vesting of any stock options for which the exercise
price exceeds the then fair market value, (2) any cash severance based on a
multiple of Base Salary or Bonus, (3) any other cash amounts payable to the
Executive, (4) any benefits valued as parachute payments; and (5) acceleration
of vesting of any equity not covered by (1) above, unless the Executive elects
another method of reduction by written notice to the Company prior to the change
of ownership or effective control.

In the event that the Internal Revenue Service or court ultimately makes a
determination that the excess parachute payments plus the base amount is an
amount other than as determined initially, an appropriate adjustment shall be
made with regard to the Gross-Up Payment or Reduced Payment, as applicable to
reflect the final determination and the resulting impact on whether the
preceding paragraph applies.

(b) For purposes of determining whether any of the Company Payments and Gross-up
Payments (collectively the "Total Payments") will be subject to the Excise Tax
and the amount of such Excise Tax, (x) the Total Payments shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "parachute payments" in excess of the "base amount" (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company's
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the "Accountants") such Total
Payments (in whole or in part) either do not constitute "parachute payments,"
including giving effect to the recalculation of stock options in accordance with
Treasury Regulation Section 1.280G-1, Q&A 33, represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the "base amount" or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code. To the extent permitted under Revenue Procedure
2003-68, the value determination shall be recalculated to the extent it would be
beneficial to the Executive, at the request of the Executive. In the event that
the Accountants are serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations hereunder
(which accounting firm shall then be referred to as the "Accountants" hereunder
in substitution for the prior Accountants). All determinations hereunder shall
be made by the Accountants which shall provide detailed supporting calculations
both to the Company and the Executive at such time as it is requested by the
Company or the Executive. If the Accountants determine that payments under this
Agreement must be reduced pursuant to this paragraph, they shall furnish the
Executive with a written opinion to such effect. The determination of the
Accountants shall be final and binding upon the Company and the Executive.

(c) For purposes of determining the amount of the Gross-up Payment, the
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive's residence
for the calendar year in which the Company Payment is to be made, net of the
maximum reduction in U.S. federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. In the event that
the Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-up Payment is made,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-up
Payment attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive's
claim for refund or credit is denied.

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.



(d) The Gross-up Payment or portion thereof provided for in subsection (c) above
shall be paid not later than the thirtieth (30th) day following an event
occurring which subjects the Executive to the Excise Tax; provided, however,
that if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Accountant, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to subsection (c) hereof, as soon as the
amount thereof can reasonably be determined, but in no event later than the
ninetieth day after the occurrence of the event subjecting the Executive to the
Excise Tax. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to the Executive, payable on the fifth day after demand by
the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

(e) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive's
representative shall cooperate with the Company and its representative.

(f) The Company shall be responsible for all charges of the Accountant.

(g) The Company and the Executive shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this provision.

(h) Nothing in this Exhibit is intended to violate the Sarbanes-Oxley Act and to
the extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to you and the repayment obligation null and void.